Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered October 12, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05). We reject the contention of defendant that his waiver of the right to appeal was invalid. County Court was not required to “ ‘engage in any particular litany’ ” (People v Calvi, 89 NY2d 868, 871 [1996]; see People v Looney, 20 AD3d 926 [2005], lv denied 5 NY3d 807 [2005]; People v Brown, 281 AD2d 962 [2001], lv denied 96 NY2d 899 [2001]). The plea allocution establishes that the waiver of the right to appeal was voluntarily, knowingly, and intelligently entered (see Calvi, 89 NY2d at 871; Looney, 20 AD3d 926 [2005]; Brown, 281 AD2d at 962), even though some of defendant’s responses to the court’s inquiries were “ ‘monosyllabic’ ” (People v Wilson, 38 AD3d 1348, 1348 [2007]). The valid waiver encompasses defendant’s contention that the court erred in refusing to suppress the showup identification (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Pan Zhi Feng, 15 AD3d 862 [2005], lv denied 5 NY3d 809 [2005]; People v Cheatham, 266 AD2d 875 [1999], lv denied 94 NY2d 917 [2000]). Present—Gorski, J.P., Martoche, Centra, Fahey and Peradotto, JJ.